Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          DETAILED ACTION
                                                 Claim rejections- 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method and computer readable medium which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  A computing system comprising: 
a storage to store chaincode that comprises a plurality of statements to be executed; 
a network interface to receive a message to endorse a blockchain storage request; and 
a processor to delay execution of one or more statements within the chaincode based on content included within the chaincode, and 
endorse the blockchain storage request via execution of statements that remain in the chaincode which are not delayed to generate an endorsement result, wherein the processor further controls the network interface to transmit the endorsement result to a node.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for executing statements that are endorsed),  (e.g., store chaincode that comprises a plurality of statements to be executed; receive a message to endorse a blockchain storage request; and endorse the blockchain storage request via execution of statements that remain in the chaincode which are not delayed to generate an endorsement result; transmit the endorsement result).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to 
Claim 1 includes the following additional elements:
	A storage, a network interface, a processor and a node.
The delaying execution of one or more statements within the chaincode based on content included within the chaincode is  generally linking the abstract idea of to a particular technological environment (blockchain/chaincode technology). See MPEP 2106.05(h).
The storage, the network interface, processor, and node are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because claim 1 is directed to an abstract idea without a practical application. Claims 9, 17 are abstract for similar reasons.
 (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1, 9, 17 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-8, 10-16, 18-20 which further define the abstract idea that is present in their respective independent claims 1,9, 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-8, 10-16, 18-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

                                          Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 7, 9, 11, 15-17 are being rejected under 35 U.S.C 103(a) as being unpatentable over H. Sukhwani, N. Wang, K. S. Trivedi and A. Rindos, "Performance Modeling of Hyperledger Fabric (Permissioned Blockchain Network)," 2018 IEEE 17th International Symposium on Network Computing and Applications (NCA), 2018, pp. 1-8, herein Sukhwani in view of Elli et al, “Hyperledger Fabric: A Distributed Operating System for Permissioned Blockchains",  Eurosys ’18, Proceedings of the Thirteenth EuroSys Conference, April 2018, pages 1-15, herein Elli.
	Regarding claim 1, Sukhwani discloses:  
A computing system comprising: 
a storage to store chaincode that comprises a plurality of statements to be executed (At least: page 2: Fig 1 and column 1&2) 
page 2: column 1:

    PNG
    media_image1.png
    203
    450
    media_image1.png
    Greyscale
 


a network interface to receive a message to endorse a blockchain storage request (At least page 2: Fig 1 and column 1&2;  page 3: Fig 4)
page 3:

    PNG
    media_image2.png
    192
    432
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    241
    469
    media_image3.png
    Greyscale

 and 
a processor to delay execution of one or more statements within the chaincode based on content included within the chaincode  (At least: page 6: column 1; Fig 7) :

    PNG
    media_image4.png
    421
    916
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    289
    432
    media_image5.png
    Greyscale


Sukhwani does not disclose, Elli in the same field of endeavor discloses:
endorse the blockchain storage request via execution of statements that
remain in the chaincode which are not delayed to generate an endorsement result, wherein the processor further controls the network interface to transmit the endorsement result to a node  (At least: page 7: 3.4; page 10: Section 4.6); 
Page 7:
3.4 Validation Phase Blocks are delivered to peers either directly by the ordering service or through gossip. A new block then enters the validation phase which consists of three sequential steps: (1) The endorsement policy evaluation occurs in parallel for all transactions within the block. The evaluation is the task of the so-called validation system chaincode (VSCC), a static library that is part of the blockchain’s configuration and is responsible for validating the endorsement with respect to the endorsement policy configured for the chaincode (see Sec. 4.6). If the endorsement is not satisfied, the transaction is marked as invalid and its effects are disregarded, 
Page 10: Section 4.6:
The application chaincodes are deployed with a reference to an endorsement system chaincode (ESCC) and to a validation system chaincode (VSCC). These two chaincodes are selected such that the output of the ESCC (an endorsement) may be validated as part of the input to the VSCC. The ESCC takes as input a proposal and the proposal simulation results. If the results are satisfactory, then the ESCC produces a response, containing the results and the endorsement. For the default ESCC, this endorsement is simply a signature by the peer’s local signing identity. The VSCC takes as input a transaction and outputs whether that transaction is valid.
(In Elli the endorsement is completed in parallel for all transactions in the block, therefore there is no delay to generate an endorsement)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include endorse the blockchain storage request via execution of statements that remain in the chaincode which are not delayed to generate an endorsement result, wherein the processor further controls the network interface to transmit the endorsement result to a node in order to ensure that Fabric in certain configurations, sub-second latency is achieved and the consensus mechanism is modular as possible  (Elli: Abstract; page 7)

	Regarding claim 3, Sukwhani discloses the computing system of claim 1. Sukhwani further discloses wherein the processor is configured to identify conditional statements within the chain code, and delay one or more dependent statetments that depend on the identified conditional statement (At least: page 7:







Page 7:

    PNG
    media_image6.png
    821
    959
    media_image6.png
    Greyscale
 

Claims 11,19 are being rejected using the same rationale as claim 3.
Regarding claim 7, Sukhwani discloses the computing system of claim 1, Sukhwani further discloses wherein the processor delays the one or more statements in response to receipt of the message to endorse the blockchains storage request (At least: pages 6-7:

    PNG
    media_image7.png
    880
    766
    media_image7.png
    Greyscale
 
Claim 15 is being rejected using the same rationale as claim 7.
	Regarding claim 9, Sukhwani discloses:
 A method comprising: 
storing chaincode that comprises a plurality of statements to be executed (At least: page 2: Fig 1 and column 1&2)
page 2: column 1:

    PNG
    media_image8.png
    203
    450
    media_image8.png
    Greyscale

receiving a message to endorse a blockchain storage request (At least page 2: Fig 1 and column 1&2;  page 3: Fig 4
page 3:

    PNG
    media_image9.png
    241
    469
    media_image9.png
    Greyscale

delaying execution of one or more statements within the chaincode based on content included within the chaincode (At least page 6: column 1; Fig7) :

    PNG
    media_image10.png
    421
    916
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    289
    432
    media_image11.png
    Greyscale

Sukhwani does not disclose, Elli discloses:
endorsing the blockchain storage request via execution of remaining statements included in the chaincode which are not delayed to generate an endorsement result (At least; page 7; page 10: section 4.6)
Page 7:
3.4 Validation Phase Blocks are delivered to peers either directly by the ordering service or through gossip. A new block then enters the validation phase which consists of three sequential steps: (1) The endorsement policy evaluation occurs in parallel for all transactions within the block. The evaluation is the task of the so-called validation system chaincode (VSCC), a static library that is part of the blockchain’s configuration and is responsible for validating the endorsement with respect to the endorsement policy configured for the chaincode (see Sec. 4.6). If the endorsement is not satisfied, the transaction is marked as invalid and its effects are disregarded, 

and
transmitting the endorsement result to a node (At least: page 10: section 4.6
Page 10: Section 4.6:
The application chaincodes are deployed with a reference to an endorsement system chaincode (ESCC) and to a validation system chaincode (VSCC). These two chaincodes are selected such that the output of the ESCC (an endorsement) may be validated as part of the input to the VSCC. The ESCC takes as input a proposal and the proposal simulation results. If the results are satisfactory, then the ESCC produces a response, containing the results and the endorsement. For the default ESCC, this endorsement is simply a signature by the peer’s local signing identity. The VSCC takes as input a transaction and outputs whether that transaction is valid.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include endorsing the blockchain storage request via execution of remaining statements included in the chaincode which are not delayed to generate an endorsement result and transmitting the endorsement result to a node in order to ensure that Fabric in certain configurations, sub-second latency is achieved and the consensus mechanism is modular as possible  (Elli: Abstract; page 7)
	
	Regarding claim 17, Sukhwani discloses: 
 A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising (At least: page 4:


    PNG
    media_image12.png
    879
    745
    media_image12.png
    Greyscale

storing chaincode that comprises a plurality of statements to be executed (At least: page 2: Fig 1 and column 1&2)
page 2: column 1:

    PNG
    media_image8.png
    203
    450
    media_image8.png
    Greyscale

receiving a message to endorse a blockchain storage request (At least page 2: Fig 1 and column 1&2;  page 3: Fig 4
page 3:

    PNG
    media_image9.png
    241
    469
    media_image9.png
    Greyscale

delaying execution of one or more statements within the chaincode based on content included within the chaincode (At least page 6: column 1; Fig 7) :  

    PNG
    media_image10.png
    421
    916
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    289
    432
    media_image11.png
    Greyscale

Sukhwani does not disclose, Elli discloses:
endorsing the blockchain storage request via execution of remaining statements included in the chaincode which are not delayed to generate an endorsement result (At least; page 7; page 10: section 4.6);
Page 7:
3.4 Validation Phase Blocks are delivered to peers either directly by the ordering service or through gossip. A new block then enters the validation phase which consists of three sequential steps: (1) The endorsement policy evaluation occurs in parallel for all transactions within the block. The evaluation is the task of the so-called validation system chaincode (VSCC), a static library that is part of the blockchain’s configuration and is responsible for validating the endorsement with respect to the endorsement policy configured for the chaincode (see Sec. 4.6). If the endorsement is not satisfied, the transaction is marked as invalid and its effects are disregarded, 
and
transmitting the endorsement result to a node (At least: page 10: section 4.6
Page 10: Section 4.6:
The application chaincodes are deployed with a reference to an endorsement system chaincode (ESCC) and to a validation system chaincode (VSCC). These two chaincodes are selected such that the output of the ESCC (an endorsement) may be validated as part of the input to the VSCC. The ESCC takes as input a proposal and the proposal simulation results. If the results are satisfactory, then the ESCC produces a response, containing the results and the endorsement. For the default ESCC, this endorsement is simply a signature by the peer’s local signing identity. The VSCC takes as input a transaction and outputs whether that transaction is valid.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include endorsing the blockchain storage request via execution of remaining statements included in the chaincode which are not delayed to generate an endorsement result and transmitting the endorsement result to a node in order to ensure that Fabric in certain configurations, sub-second latency is achieved and the consensus mechanism is modular as possible  (Elli: Abstract; page 7)

3.	Claims 2, 8, 16, 10, 18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Sukhwani in view of Elli and further in view of Innocenti (US 2020/0034353).
	Regarding claim 2, Sukhwani discloses the computing system of claim 1. Sukhwani does not disclose, Innocenti in the same field of endeavor discloses wherein the processor is configured to divide the plurality of statements between a first group of statements to be executed in the endorsement of the blockchain storage request and a second group of statements to be executed in a commitment of the blockchain storage request (At least: [0324]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include wherein the processor is configured to divide the plurality of statements between a first group of statements to be executed in the endorsement of the blockchain storage request and a second group of statements to be executed in a commitment of the blockchain storage request in order to ensure that performance is improved both by pushing the data filtering back to the storage engine (rather than happening at the smart contract level), and by being able to rely on relational engines which support concurrent read and write data access (Innocenti: [0008].
	Regarding claim 8, Sukhwani discloses the computing system of claim 1. Sukhwani does not disclose, Innocenti in the same field of endeavor discloses wherein the network interface is further configured to transmit input for execution of the one or more delayed statements in a commitment process of the blockchain storage request (At least: [0324]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include wherein the network interface is further configured to transmit input for execution of the one or more delayed statements in a commitment process of the blockchain storage request in order to ensure that performance is improved both by pushing the data filtering back to the storage engine (rather than happening at the smart contract level), and by being able to rely on relational engines which support concurrent read and write data access (Innocenti: [0008].
Claim 16 is being rejected using the same rationale as claim 8.
	Claims 10, 18 are being rejected using the same rationale as claim 2.


4.	Claims 4, 12 are being rejected under 35 U.S.C 103(a) as being unpatentable over Sukhwani in view of Elli and further in view of Guth et al, “Specification Mining for Smart Contracts with Automatic Abstraction Tuning”, July 20th, 2018, pages 1-12, herein Guth.
	Regarding claim 4, Sukhwani discloses the computing system of claim 1. Sukhwani does not disclose, Guth in the same field of endeavor discloses wherein the processor is further configured to generate a dependency graph based on dependencies between statements within the chaincode, and delay one or more statements based on dependencies within the dependency graph (At least: page 3: column 2 para 4: “The dependency graph and sessions are defined on the granularity of transactions since there are atomic operations on the blockchain; page5: 4.3: “Building the dependency graph: We use read and write effects to compute two kinds of dependencies between transactions; called strong and weak dependencies. Page 6:

    PNG
    media_image13.png
    658
    449
    media_image13.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include wherein the processor is further configured to generate a dependency graph based on dependencies between statements within the chaincode, and delay one or more statements based on dependencies within the dependency graph in order to ensure that strong and weak dependencies of the transaction data associated with different times are calculated and reflected in the dependency graph (Guth: page 6).
	Claim 12 is being rejected using the same rationale as claim 4.


5.	Claims 5-6, 13-14, 20 are being rejected under 35 USC 103(a) as being unpatentable over  Sukhwani in view of Elli and further in view of A. Baliga, N. Solanki, S. Verekar, A. Pednekar, P. Kamat and S. Chatterjee, "Performance Characterization of Hyperledger Fabric," 2018 Crypto Valley Conference on Blockchain Technology (CVCBT), 2018, pp. 65-74, herein Baliga.
	Regarding claim 5, Sukhwani discloses the computing system of claim 1. Sukhwani does not disclose,  Baliga discloses wherein the processor is configured to delay a read statement that reads a key value and that is dependent on a write statement that changes the key value (At least: page 70: 

    PNG
    media_image14.png
    856
    769
    media_image14.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include wherein the processor is configured to delay a read statement that reads a key value and that is dependent on a write statement that changes the key value in order to ensure that designers by knowing that latencies affect the size of the read-write set, they are able to make informed choices (Baliga: page 74).


	Claims 13, 20 are being rejected using the same rationale as claim 5.
Regarding claim 6, Sukhwani discloses the computing system of claim 1. Sukhwani does not disclose, Baliga discloses wherein the processor delays the one or more statements in response to deployment of the chaincode (At least: page 71:

    PNG
    media_image15.png
    370
    416
    media_image15.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sukhwani’s invention to include wherein the processor delays the one or more statements in response to deployment of the chaincode in order to ensure that  the confidentiality and privacy is maintained when deployed blockchain applications with shared data (Baliga: page 65: Introduction: paragraph 3).
	Claim 14 is being rejected using the same rationale as claim 6.

                                                                  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/23/2021